DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 1/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,955,793 and 10,401,782 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 16-17, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (US 2003/0053819).
Regarding claim 1, Nomura teaches an image forming apparatus (Fig. 15, [0172]) comprising: 

a cover 68 movable between an open position (Fig. 16) and a closed position (Fig. 15) about an axis extending in a first direction (into and out of the page of Fig. 16; [0179]), the interior space of the casing being exposed to an outside in a state where the cover is in the open position (Fig. 16), the interior space of the casing being closed in a state where the cover is in the closed position (Fig. 15); 
a drum unit 40 attachable to the casing in a second direction (downward) from an outside of the casing so as to be accommodated within the interior space of the casing (Figs. 15-16, [0179]), the drum unit comprising: 
a frame 70 (Fig. 17, [0179]); 
a photosensitive drum 41K rotatably supported by the frame (Fig. 17, [0179]); and 
a storage medium 110 including an electrical contact surface (Fig. 3, [0181]; note that 110 must include an electrical contact surface to enable connection to the power source circuit); and 
a developing cartridge 47K comprising a developing roller 49K configured to supply developer to the photosensitive drum (Fig. 15, [0173]), the developing cartridge being detachably attachable to the frame (Fig. 18, [0183]); and
 a transfer member (intermediate transfer belt 30, or alternatively, recording medium carrier belt 30’ in Fig. 25 [0203]) configured to make contact with the photosensitive drum in a third direction (the transfer member makes contact with the drum over a length extending in a third direction of into and out of the page in Figs. 15 and 25) crossing the second direction and to convey a paper (see Figs. 15 and 25, belt 30 conveys the paper at least between rollers 66 and 20 while belt 30’ conveys paper past the photosensitive drums),

Regarding claim 2, Nomura teaches the image forming apparatus according to claim 1, wherein the developing roller 49K is farther from the cover 68 than the electrical contact surface is from the cover in a state where the developing cartridge is attached to the drum unit and the drum unit is accommodated in the interior space of the casing (see Figs. 15 and 18, noting the position of 110 is clearly vertically above 49K).
Regarding claim 3, Nomura teaches the image forming apparatus according to claim 1, further comprising a device-side contact configured to contact the electrical contact surface, wherein the device-side contact contacts the electrical contact surface in a state where the drum unit is accommodated in the interior space of the casing and the cover is in the closed position ([0181]; a device-side contact configured to contact the electrical contact surface, at least indirectly, which contacts the electrical contact surface in a state where the drum unit is accommodated in the interior space of the casing and the cover is in the closed position must be present in order for the memory to function as intended).
Regarding claim 4, Nomura teaches the image forming apparatus according to claim 3, wherein the device-side contact is spaced apart from the electrical contact surface in the state where the cover is in the open position (see Fig. 16; in this state, the device-side contact is surely spaced apart from the electrical contact surface).
Regarding claim 6, Nomura teaches the image forming apparatus according to claim 1, wherein the storage medium stores information relating to the drum unit ([0181]).
Regarding claim 7, Nomura teaches the image forming apparatus according to claim 1, wherein the storage medium stores information on the expected service life of the photosensitive drum ([0181]; “use of the photosensitive member cartridge 40” is information on the expected service life of the drum).
Regarding claim 16, Nomura teaches the image forming apparatus according to claim 1, further comprising a cleaning member 46K configured to contact an outer circumferential surface of the photosensitive drum (Fig. 15, [0172]), wherein the cleaning member includes a cleaning blade (see Fig. 15).
Regarding claim 17, Nomura teaches the image forming apparatus according to claim 16, wherein the cleaning member 46K is farther from the electrical contact surface than the photosensitive drum 41K is from the electrical contact surface in the second direction (in the downward direction, 46K is farther from 110 than at least the top surface of 41K is from 110; see Figs. 15 and 18).
Regarding claim 20, Nomura teaches the image forming apparatus according to claim 1, wherein the frame is configured to hold a plurality of the developing cartridges 44K-44Y (see Fig. 18).
Regarding claim 21, Nomura teaches the image forming apparatus according to claim 1, wherein the transfer member (30/30’) includes a transfer belt (Figs. 15 and 25, [0172, 0203]).

Claim(s) 1-6, 9-10, 13, 16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanno et al. (US 2015/0055963, hereinafter “Kanno”).
Regarding claim 1, Kanno teaches an image forming apparatus 1 (Fig. 2, [0048]) comprising: 

a cover 3 movable between an open position (Fig. 8) and a closed position (Fig. 2) about an axis 3a extending in a first direction (into/out of the page in Fig. 2; [0093]), the interior space of the casing being exposed to an outside in a state where the cover is in the open position (Fig. 8), the interior space of the casing being closed in a state where the cover is in the closed position (Fig. 2); 
a drum unit 8 attachable to the casing in a second direction D1/D2 (i.e., left/right in Fig. 2) from an outside of the casing so as to be accommodated within the interior space of the casing (Fig. 8, [0092]), the drum unit comprising: 
a frame 29 (Fig. 4, [0071]); 
a photosensitive drum 4 rotatably supported by the frame (Fig. 3, [0070]); and 
a storage medium 200 including an electrical contact surface 200b/200c (Figs. 5 & 7, [0085]); and 
a developing cartridge 9 comprising a developing roller 6 configured to supply developer to the photosensitive drum (Figs. 3-4, [0055]), the developing cartridge being detachably attachable to the frame ([0009, 0169]); and
 a transfer member 11 (Fig. 2 [0058]) configured to make contact with the photosensitive drum in a third direction (transfer member 11 contacts the drum 4 in up/down direction in Fig. 2 due to the presence of rollers 16) crossing the second direction and to convey a paper (at least between rollers 17 and 14; Fig. 2 [0067]),
wherein the photosensitive drum 4 is farther from the cover 3 (denoted by solid arrow) than the electrical contact surface is from the cover 3 (denoted by dashed arrow) in a state 
    PNG
    media_image1.png
    456
    552
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow]below).












Regarding claim 2, Kanno teaches the image forming apparatus according to claim 1, wherein the developing roller 6 is farther from the cover than the electrical contact surface is from the cover in a state where the developing cartridge is attached to the drum unit and the drum unit is accommodated in the interior space of the casing (see annotated Fig. 6 above).
Regarding claim 3, Kanno teaches the image forming apparatus according to claim 1, further comprising a device-side contact 90 configured to contact the electrical contact surface 200a/200b, 2U.S. Patent Application No. 17/206,363 wherein the device-side contact contacts the electrical contact surface in a state where the drum unit is accommodated in the interior space of the casing and the cover is in the closed position (Fig. 12 [0109-0110]). 
Regarding claim 4, Kanno teaches the image forming apparatus according to claim 3, wherein the device-side contact 90 is spaced apart from the electrical contact surface in the state where the cover is in the open position (Fig. 11 [0108]).
Regarding claim 5, Kanno teaches the image forming apparatus according to claim 1, further comprising a device-side contact 90 configured to contact the electrical contact surface 200a/200b, the device-side contact moving as the cover moves between the open position and the closed position, wherein, in the state where the drum unit is accommodated in the interior space of the casing: the device-side contact is spaced apart from the electrical contact surface in the state where the cover is in the open position (Fig. 11 [0108]); and the device-side contact contacts the electrical contact surface in the state where the cover is in the closed position (Fig. 12 [0109-0110]).
Regarding claim 6, Kanno teaches the image forming apparatus according to claim 1, wherein the storage medium stores information relating to the drum unit (“characteristics of the process means” [0083]).
Regarding claim 9, Kanno teaches the image forming apparatus according to claim 1, wherein the frame includes: a first frame plate 24 (Fig. 4); 3U.S. Patent Application No. 17/206,363 a second frame plate 25 spaced apart from the first frame plate in the first direction (Fig. 4), the first frame plate having one end and another end in the second direction and the second frame plate having one end and another end in the second direction (see annotated Fig. 4 below); a third frame plate (leftmost portion of 29 closest to exposure window 10, visible in Fig. 3) extending in the first direction and connecting the one end of the first frame plate to the one end of the second frame plate; and a fourth frame plate extending in the first direction and connecting the another end of the first frame plate to the another end of the second frame plate (see annotated Fig. 4 below), the fourth frame plate being spaced apart from the third frame plate in the second direction (see 
[AltContent: arrow][AltContent: textbox (Handle )]













Regarding claim 10, Kanno teaches the image forming apparatus according to claim 9, wherein the frame further comprises a handle positioned at an outer surface of the fourth frame plate (see annotated Fig. 4 above).
Regarding claim 13, Kanno teaches the image forming apparatus according to claim 1, wherein the developing cartridge further includes an IC chip ([0085]).
Regarding claim 16, Kanno teaches the image forming apparatus according to claim 1, further comprising a cleaning member 7 configured to contact an outer circumferential surface of the photosensitive drum 4, wherein the cleaning member includes a cleaning blade (Fig. 3 [0054]).
Regarding claim 21, Kanno teaches the image forming apparatus according to claim 1, wherein the transfer member 12 includes a transfer belt (Fig. 2 [0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2003/0053819) in view of Fujinaka et al. (US 2014/0147158, hereinafter “Fujinaka”).
Regarding claim 5, Nomura teaches the image forming apparatus according to claim 1, but fails to teach the apparatus further comprising a device-side contact configured to contact the electrical contact surface, the device-side contact moving as the cover moves between the open position and the closed position, wherein, in the state where the drum unit is accommodated in the interior space of the casing: the device-side contact is spaced apart from the electrical contact surface in the state where the cover is in the open position; and the 
Fujinaka teaches an image forming apparatus 100 (Figs. 1-2) which comprises a device-side contact 75 (Fig. 18) configured to contact an electrical contact surface 55 (Fig. 5) ([0069]), the device-side contact 75 moving as a cover 31 moves between the open position (Fig. 18b) and the closed position (Fig. 18a) (Fig. 16, [0166-0169]), wherein, in the state where a drum unit 35 (Fig. 13) is accommodated in an interior space of a casing: the device-side contact 75 is spaced apart from the electrical contact surface 55 in the state where the cover is in the open position; and the device-side contact 75 contacts the electrical contact surface 55 in the state where the cover is in the closed position ([0166-0169]).  Fujinaka further teaches that this configuration may be applicable to an image forming apparatus structured so that its tray is movable in such a direction that is perpendicular to the lengthwise direction of the drum ([0272]).
Utilizing the teachings of Fujinaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nomura to include a device-side contact configured to contact the electrical contact surface, the device-side contact moving as the cover moves between the open position and the closed position, wherein, in the state where the drum unit is accommodated in the interior space of the casing: the device-side contact is spaced apart from the electrical contact surface in the state where the cover is in the open position; and the device-side contact contacts the electrical contact surface in the state where the cover is in the closed position.  One would have been motivated to make this modification in order to have an apparatus which is higher in the accuracy with which the electrical contact of the apparatus main assembly is positioned relative to the electrical contact than any conventional image forming apparatus (Fujinaka [0257]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2003/0053819) in view of Zeng (US 2014/0056611).
Regarding claim 8, Nomura teaches the image forming apparatus according to claim 1, but fails to explicitly teach a circuit board configured to electrically connect the electrical contact surface to the storage medium.
Zeng teaches a circuit board configured to electrically connect an electrical contact surface (at the read-write interface) to the storage medium (see Fig. 1, [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nomura to utilize a circuit board configured to electrically connect the electrical contact surface to the storage medium.  It has been held that the simple substitution of one known element for another to obtain predictable results is obvious.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2003/0053819) in view of Kato (US 2010/0330483).
Regarding claim 13, Nomura teaches the image forming apparatus according to claim 1, but fails to teach wherein the developing cartridge further includes an IC chip.
Kato teaches incorporating an IC chip 51 into a developing cartridge 1 (Figs. 1 and 6, [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nomura to include an IC chip in the developing cartridge, as taught by Kato.  One would have been motivated to make this modification in order .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2003/0053819) in view of Eom (US 2009/0245861).
Regarding claim 14, Nomura teaches the image forming apparatus according to claim 1, but fails to teach wherein the electrical contact surface includes: a supply electrical contact surface configured to supply electric power to the storage medium; a ground electrical contact surface configured to supply a ground voltage to the storage medium; and a clock electrical contact surface configured to output a clock signal to the storage - 30 -medium.
Eom teaches a storage medium 180 having an electrical contact surface that includes: a supply electrical contact surface 152 configured to supply electric power to the storage medium; a ground electrical contact surface 154 configured to supply a ground voltage to the storage medium; and a clock electrical contact surface 153 configured to output a clock signal to the storage - 30 -medium (Fig. 3, [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nomura such that the electrical contact surface of the storage medium includes a supply electrical contact surface configured to supply electric power to the storage medium, a ground electrical contact surface configured to supply a ground voltage to the storage medium, and a clock electrical contact surface configured to output a clock signal to the storage - 30 -medium, as taught by Eom.  One would have been motivated to make this modification in order to allow the storage medium to be safely supplied with power and to coordinate when new data can be written into the memory element.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2015/0055963) in view of Eom (US 2009/0245861).
Regarding claim 14, Kanno teaches the image forming apparatus according to claim 1, but fails to explicitly teach wherein the electrical contact surface includes: a supply electrical contact surface configured to supply electric power to the storage medium; a ground electrical contact surface configured to supply a ground voltage to the storage medium; and a clock electrical contact surface configured to output a clock signal to the storage - 30 -medium.
Eom teaches a storage medium 180 having an electrical contact surface that includes: a supply electrical contact surface 152 configured to supply electric power to the storage medium; a ground electrical contact surface 154 configured to supply a ground voltage to the storage medium; and a clock electrical contact surface 153 configured to output a clock signal to the storage - 30 -medium (Fig. 3, [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kanno such that the electrical contact surface of the storage medium includes a supply electrical contact surface configured to supply electric power to the storage medium, a ground electrical contact surface configured to supply a ground voltage to the storage medium, and a clock electrical contact surface configured to output a clock signal to the storage - 30 -medium, as taught by Eom.  One would have been motivated to make this modification in order to allow the storage medium to be safely supplied with power and to coordinate when new data can be written into the memory element.
Regarding claim 15, modified Kanno teaches the image forming apparatus according to claim 14, wherein the photosensitive drum is rotatable about a first axis “a” extending in the first direction (see annotated Fig. 4 of Kanno above; [0069]), wherein the drum unit is attachable to the casing in the second direction (Kanno Fig. 8 [0092]), and wherein the supply electrical nd direction).

Allowable Subject Matter
Claims 12 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not disclose or suggest the claimed “the charger being farther from the electrical contact surface than the photosensitive drum is from the electrical contact surface” in combination with the remaining limitations of claims 12 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record does not disclose or suggest the claimed “the charger being farther from the electrical contact surface than the photosensitive drum is from the electrical contact surface” in combination with the remaining limitations of claim 11.

Response to Arguments
Applicant's arguments drawn to claim rejections under 35 USC § 102 filed 1/3/2022 have been fully considered but they are not persuasive. 
The crux of Applicant’s argument is that Nomura’s “second and third directions do not cross each other as required of claim 1, but instead are parallel to each other” because Nomura’s photosensitive cartridge 40 is installed vertically (analogous to the claimed second direction) and the intermediate transfer belt 30 and photosensitive members 41 “face each other vertically” (see pages 9-10 of the Remarks).   
However, the language in claim 1 sets forth “a transfer member configured to make contact with the photosensitive drum in a third direction crossing the second direction” (emphasis added).  It appears as though Applicant is arguing that the Nomura’s transfer member 30 is not “configured to make contact with” the photosensitive drum in any direction except for the vertical direction.  However, the transfer member 30 is also configured to make contact with the photosensitive drum 43 in an axial direction of the photosensitive drum in order to provide a transfer area to enable a toner image to be primarily transferred to the transfer member 30 ([0136]).  As the axial direction, analogous to the claimed third direction, is perpendicular to the second (vertical) direction, Nomura meets the limitations of at least claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852